            Case 1:20-cv-01707-NONE-SAB Document 2 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11       CHRISTOPHER TAFOYA,                                        Case No. 1:20-cv-01707-NONE-SAB

12                      Plaintiff,                                  ORDER REQUIRING PLAINTIFF TO FILE
                                                                    APPLICATION TO PROCEED IN FORMA
13             v.                                                   PAUPERIS OR PAY FILING FEE WITHIN
                                                                    FOURTEEN DAYS
14       CITY OF HANFORD,

15                      Defendant.

16

17            Christopher Tafoya (“Plaintiff”) is appearing pro se in this civil rights action pursuant to
                                                                                      1
18 42 U.S.C. § 1983. On November 23, 2020, Plaintiff filed a complaint in this action. However,

19 Plaintiff did not file an application to proceed in forma pauperis nor did he pay the filing fee.
20 Plaintiff is required to either pay the filing fee or file an application demonstrating that he is

21 entitled to proceed in this action without prepayment of the filing fee.

22            Accordingly, IT IS HEREBY ORDERED that:

23            1.       The Office of the Clerk is directed to provide Plaintiff with an application to

24                     proceed in forma pauperis by a prisoner;

25            2.       Within fourteen (14) days from the date of service of this order, Plaintiff shall

26                     file the attached application to proceed in forma pauperis, completed and signed,

27   1
       The Court takes judicial notice that Plaintiff has previously filed an action based on the allegations in the complaint
     that was voluntarily dismissed after screening. See Tafoya v. City of Hanford, No. 1:20-cv-00010-DAD-SAB (E.D.
28   Cal.).


                                                                1
         Case 1:20-cv-01707-NONE-SAB Document 2 Filed 12/08/20 Page 2 of 2


 1                  or in the alternative, pay the $402.00 filing fee for this action;

 2          3.      No extension of time will be granted without a showing of good cause; and

 3          4.      The failure to comply with this order will result in dismissal of this action,

 4                  without prejudice.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        December 8, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
